
	

113 HR 3103 IH: Intelligence Oversight and Accountability Act of 2013
U.S. House of Representatives
2013-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3103
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2013
			Mr. Thompson of
			 California (for himself, Mr.
			 LoBiondo, Mr. Gutiérrez,
			 and Mr. Forbes) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Select Committee on
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to modify the reporting requirements for decisions of the Foreign
		  Intelligence Surveillance Court.
	
	
		1.Short titleThis Act may be cited as the
			 Intelligence Oversight and Accountability Act of
			 2013.
		2.Reporting
			 requirements for decisions of the Foreign Intelligence Surveillance
			 CourtSection 601(c)(1) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871(c)) is amended to
			 read as follows:
			
				(1)not later than 45 days after the date on
				which the Foreign Intelligence Surveillance Court or the Foreign Intelligence
				Surveillance Court of Review issues a decision, order, or opinion that includes
				a denial of a request for an order or a modification of a request for an order,
				or results in a change of application of any provision of this Act or a new
				application of any provision of this Act—
					(A)a copy of such
				decision, order, or opinion and any pleadings, applications, or memoranda of
				law associated with such decision, order, or opinion; and
					(B)with respect to such decision, order, or
				opinion, a brief statement of the relevant background factual information,
				questions of law, legal analysis, and decision rendered;
				and
					.
		
